 1

 2                                                                  3/27/2020
 3

 4

 5

 6

 7

 8                      UNITED STATES DISTRICT COURT
 9                    CENTRAL DISTRICT OF CALIFORNIA
10

11   TRUSTEES OF THE OPERATING                   Case No.: 8:19-cv-00066-JAK-KES
     ENGINEERS PENSION TRUST,
12   TRUSTEES OF THE OPERATING
     ENGINEERS HEALTH AND WELFARE                      JUDGMENT
13   FUND, TRUSTEES OF THE OPERATING
     ENGINEERS VACATION-HOLIDAY
14   SAVINGS TRUST, TRUSTEES OF THE
     OPERATING ENGINEERS TRAINING
15   TRUST, ENGINEERS CONTRACT
     COMPLIANCE COMMITTEE FUND, and
16   SOUTHERN CALIFORNIA
     PARTNERSHIP FOR JOBS FUND,
17
                     Plaintiffs,
18
               v.
19
     STANTON UTILITIES, INC., a California
20   Corporation,
21                   Defendant.
22

23

24

25

26

27

28

                                         1
                                      JUDGMENT
 1         Plaintiffs, Trustees of the Operating Engineers Pension Trust, Trustees of the
 2   Operating Engineers Health and Welfare Fund, Trustees of the Operating Engineers
 3   Vacation-Holiday Savings Trust, Trustees of the Operating Engineers Training Trust,
 4   Engineers Contract Compliance Committee Fund, and Southern California Partnership
 5   for Jobs Fund shall recover from Defendant, Stanton Utilities, Inc., a California
 6   corporation, the principal amount of $27,000.00, together with post-judgment interest
 7   at the rate of 8% per annum from February 7, 2020, until the judgment is paid in full.
 8

 9
     IT IS SO ORDERED.
10

11

12   Dated: March 27, 2020           _________________________________
13                                        John A. Kronstadt
                                          United States District Judge
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                2
                                            JUDGMENT
